--------------------------------------------------------------------------------

PURCHASE AGREEMENT

                  This Purchase Agreement (“Agreement”) is made and entered into
as of the 10th day of October, 2007 by and between American Uranium Corporation,
a Nevada corporation (“Purchaser”), 600 17th Street, Suite 2800 South, Denver,
Colorado 80202, and Power Resources, Inc., a Wyoming corporation (“PRI”), 141
Union Blvd, Suite 330, Lakewood, Colorado 82228. Purchaser and PRI are referred
to collectively in this Agreement as the “Parties,” and individually as a
“Party.”

RECITALS


                  WHEREAS, PRI owns data on the Reno Creek uranium prospect
located in Campbell County, Wyoming, consisting of drill hole geophysical logs,
lithologic logs, drill hole maps, geologic cross sections, and environmental
data (referred to herein collectively as the “Geologic Data”), all more
particularly described in Exhibit A attached hereto.

 

                  WHEREAS, Purchaser owns or controls an interest in certain
mining properties at the Reno Creek prospect. Purchaser’s mining properties that
comprise this prospect are described in Exhibit B attached hereto.

 

                   WHEREAS, Purchaser desires to purchase the Geologic Data from
PRI that pertains to the mining properties Purchaser currently owns or controls
(the “Purchased Geologic Data”).

 

                   WHEREAS, PRI wishes to grant Purchaser the exclusive right to
purchase the Purchased Geologic Data from PRI under the terms and conditions set
forth in this Agreement.

 

                  NOW THEREFORE, in consideration of the premises and of the
mutual promises, representations, covenants, conditions and agreements contained
herein, the parties hereto, intending to be legally bound by the terms hereof,
covenant and agree as follows:



1. PURCHASE AND SALE OF DATA.

                   In accordance with the terms and conditions of this
Agreement, PRI hereby agrees to sell, and Purchaser agrees to purchase, at and
on the date of the Closings described in Section 4 below, the Purchased Geologic
Data.

2. PURCHASE PRICE.

                  The Purchased Geologic Data to be sold by PRI to Purchaser
with respect to the Reno Creek prospect is described in Exhibit A attached
hereto. The Parties agree that the Purchased Geologic Data shall consist of only
data that pertains to Purchaser’s properties described in Exhibit attached
hereto and which Pruchaser owns or controls at the time of execution of this
Agreement, and it shall not include any interpretive data prepared by PRI.

                  The consideration to be paid by Purchaser to PRI for the
Purchased Geologic Data shall be $950,000 (U.S.).

--------------------------------------------------------------------------------


3. DATA REVIEW.

                   The Purchased Geologic Data shall be assembled by PRI at its
Casper, Wyoming office for Purchaser’s review within fortyfive days from the
date of this Agreement. Purchaser may conduct its review of the Purchased
Geologic Data upon providing three business days prior written notice to PRI,
during PRI’s regular business hours. Purchaser may review the Purchased Geologic
Data to satisfy itself that the Purchased Geologic Data is in a condition
satisfactory to Purchaser, but shall not be entitled to make copies of any of
the Purchased Geologic Data. Should Purchaser determine, in its sole discretion,
that the Purchased Geologic Data is not satisfactory, Purchaser shall give PRI
written notice that it is terminating its right to purchase the Purchased
Geologic Data and list the data deficiencies that resulted in such decision.
Such notice shall be delivered to PRI, in accordance with Section 8, within five
days after Purchaser’s review of the Purchased Geologic Data. PRI may, in its
sole discretion, elect to cure the data deficiencies identified by the
Purchaser. PRI's failure to cure the deficiencies within thirty days of its
receipt of Purchaser’s rejection notice shall cause this Agreement to
automatically terminate, unless the Parties agree otherwise in writing.

4. CLOSING.

                   The closings for the purchase and sale of the Purchased
Geologic Data shall be no later than ten days after Purchaser reviews and
accepts the Purchased Geologic Data. Closings shall be at a date and time
mutually acceptable to Purchaser and PRI, but in no event shall the Closing be
later than December 31, 2007.

                   At the Closing for the Purchased Geologic Data, Purchaser
shall deliver to PRI $950,000 (U.S.) in the form of a cashier’s check, or wire
transfer. Purchaser shall also pay any sales or use taxes, if any, applicable to
the sale of the Purchased Geologic Data.

                   At the Closing PRI shall deliver to Purchaser a Bill of Sale
for the Purchased Geologic Data, in the form of Exhibit C attached hereto. At
the Closing, title to the Purchased Geologic Data and risk of loss with respect
thereto shall pass to Purchaser upon delivery of the Bill of Sale by PRI.

                   Following the Closing, Purchaser shall have access to the
delivery site during normal business hours to facilitate the safeguarding and
removal of the Purchased Geologic Data. Purchaser shall, at its sole expense,
remove the Purchased Geologic Data it has purchased from the Casper office
within five business days following that Closing, unless other arrangements are
mutually agreed upon between the Parties.

5. CONDITIONS TO CLOSING.

                   PRI shall have no obligation to consummate the Closing of the
sale of the Purchased Geologic Data if the representations and warranties of
Purchaser set forth in Section 7 are not true and correct as of the Closing.
Neither Party shall be obligated to consummate the Closing of the sale of the
Purchased Geologic Data if any court, arbitrator or governmental agency shall
have issued any order, decree or ruling, or if there exists any statute, rule or
regulation restraining, enjoining or prohibiting the consummation of the
transactions contemplated hereby.

2

--------------------------------------------------------------------------------


6. WARRANTY BY PRI.

                    Nothing in this Agreement, or otherwise, shall be construed
to obligate PRI to furnish any information other than the Purchased Geologic
Data to the Purchaser.

                    THE PURCHASED GEOLOGIC DATA IS SOLD “AS IS” AND PRI
EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, WITH RESPECT TO THE PURCHASED GEOLOGIC DATA,
INCLUDING, BUT NOT LIMITED TO, THE ACCURACY, RELIABILITY, QUALITY OR
COMPLETENESS OF THE PURCHASED GEOLOGIC DATA, ITS FITNESS OR SUITABILITY FOR ANY
PARTICULAR PURPOSE OR USE, THE PRESENCE OR ABSENCE OF COMMERCIAL QUANTITIES OF
URANIUM IN ANY PROPERTIES OWNED OR TO BE ACQUIRED BY PURCHASER, OR THE PAST,
PRESENT OR FUTURE VALUE OF THE PURCHASED GEOLOGIC DATA. PURCHASER AGREES THAT IT
SHALL RELY ON THE PURCHASED GEOLOGIC DATA AT ITS SOLE RISK.

7. WARRANTY BY PURCHASER.

                    Purchaser represents and warrants to PRI that the Reno Creek
mining properties described on Exhibit B are owned or controlled by Purchaser,
and that Purchaser has the right to explore, develop and mine minerals from
those mining properties.

                    Purchaser represents and warrants to PRI that it will rely
solely on its own interpretation of any of the Purchased Geologic Data.
Purchaser agrees to defend, indemnify and hold PRI, its shareholders, directors,
officers, employees and affiliates, harmless from and against any and all
claims, demands and liabilities in connection with or in any way arising out of
Purchaser’s use of the Purchased Geologic Data and the information contained
therein.

8. NOTICES.

                   Any notices and other communications required by this
Agreement shall be in writing and shall be deemed given on the day when
delivered personally or by facsimile transmission (with confirmation), on the
next business day when delivered to a nationally recognized overnight courier,
or three (3) business days after deposited as certified mail, return receipt
requested, addressed to the recipient Party at its address set forth below, or
at such other address or facsimile number for a Party as shall be specified by
like notice:

If to PRI: If to Purchaser: Power Resources, Inc. American Uranium Corporation
141 Union Blvd. Suite 300 600 17th Street, Suite 2800 South Lakewood, Colorado
80228 Denver, Colorado 80202 Attention: Stephen P. Collings, Attention: Robert
A. Rich President President Facsimile: 720-917-0188 Facsimile: 508-240-1361

3

--------------------------------------------------------------------------------


9. ASSIGNMENT.

                   Purchaser shall not assign or delegate its rights, interests
or obligations under this Agreement to any third party.

10. GOVERNING LAW.

                   The validity, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Wyoming without giving effect to
the principles of conflicts of law of such state.

11. TERMINATION.

                   Purchaser shall have the right to terminate this Agreement,
in accordance with the provisions of Section 3, by giving written notice to PRI
of such election in accordance with the provisions of Section 8. 

                   In the event of a default hereunder on the part of Purchaser,
PRI shall give to Purchaser written notice specifying the particular default or
defaults asserted, and Purchaser shall have fifteen days after the receipt of
said notice within which to cure such specified defaults. In the event such
curative action is not so completed, PRI may elect to terminate this Agreement
by notice to Purchaser as provided in Section 8, which such termination shall be
effective immediately upon Purchaser’s receipt of such notice. In addition, this
Agreement shall terminate automatically if the Closing has not occurred, for
whatever reason, by December 31, 2007.

12. OTHER BUSINESS OPPORTUNITIES.

                   This Agreement is, and the rights and obligations of the
Parties are, strictly limited to the matters set forth herein. Each of the
Parties shall have the free and unrestricted right to independently engage in
and receive the full benefits of any and all business ventures of any sort
whatever, whether or not competitive with the matters contemplated hereby,
without consulting the other or inviting or allowing the other to participate
therein. The doctrines of “corporate opportunity” or “business opportunity”
shall not be applied to any other activity, venture, or operation of either
Party, whether within, adjacent to, nearby, or removed from the Reno Creek
uranium prospect, and neither Party shall have any obligation to the other with
respect to any opportunity to acquire any interest in any real or personal
property at any time, regardless of whether the incentive or opportunity of a
Party to acquire any such property interest may be based, in whole or in part,
upon the Geologic Data.

13. ARBITRATION.

                   Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settle by arbitration administered by
the American Arbitration Association in accordance with its Commercial
Arbitration Rules (including the Emergency Interim Relief Procedures), and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. Any such arbitration shall take place in the city
of Denver, Colorado. In no event, whether as a result of breach of contract,
tort liability (regardless of the degree of fault or negligence and whether
ordinary or gross, sole, joint or concurrent, or active or

4

--------------------------------------------------------------------------------

passive), strict liability or otherwise, shall one Party be liable to the other
Party for consequential, special, incidental, indirect or punitive damages of
any nature whatsoever, including, but not limited to, damages for loss of
revenue, lost opportunities, lost profits, costs of capital, claims of clients
or customers, and costs and expenses incurred in connection with pursuing
investment opportunities.

14. ENTIRE AGREEMENT.

                   This Agreement constitutes the entire agreement and
understanding between the Parties and integrates all prior discussions and
writings between them related to the subject matter hereof. This Agreement may
be amended or modified only pursuant to a written instrument executed by an
authorized representative of each Party. This Agreement may be executed in two
counterparts which shall together constitute a single instrument.

                   IN WITNESS WHEREOF, the Parties hereto have caused this
Agreement to be duly executed as of the day and year first above written.

Power Resources, Inc. American Uranium Corporation     By: /s/ Stephen P.
Collings By: /s/ Robert A. Rich     Stephen P. Collings, President Robert A.
Rich, President     Power Resources, Inc.       By: /s/ William C. Salisbury    
  William C. Salisbury, Manager, Land and   Evaluation  

5

--------------------------------------------------------------------------------


EXHIBIT A TO PURCHASE AGREEMENT DATED OCTOBER 10, 2007

The Purchased Geologic Data consists of an electronic data base of approximately
1,100 drill logs; paper copies of the logs; reduced logs; lithologies; and
digitized drill hole maps; and miscelanious geologic and environmental data. The
data pertains to the following lands:

T43N, R73W 6th P. M. Campbell County, Wyoming

Section 27: W/2
Section 28: W/2 Section 29: S/2
Section 30: E/2SE/4
Section 33: N/2
Section 34:
All Section 35: W/2

--------------------------------------------------------------------------------


EXHIBIT B TO PURCHASE AGREEMENT DATED OCTOBER 10, 2007

UNUNPATENTED LODE MINING CLAIMS

BLM Serial No. Claim Name Section Township Range WMC261869 WR - 1 30 43N 73W
WMC261870 WR - 2 30 43N 73W WMC261871 WR - 3 30 43N 73W WMC261872 WR - 4 30 43N
73W WMC261873 WR - 5 30 43N 73W WMC261874 WR - 6 30 43N 73W WMC261875 WR - 7 29,
30 43N 73W WMC261876 WR - 8 29, 30 43N 73W WMC261877 WR - 9 29 43N 73W WMC261878
WR - 10 29 43N 73W WMC261879 WR - 11 29 43N 73W WMC261880 WR - 12 29 43N 73W
WMC261881 WR - 13 29 43N 73W WMC261882 WR - 14 29 43N 73W WMC261883 WR - 15 29
43N 73W WMC261884 WR - 16 29 43N 73W WMC261885 WR - 17 29 43N 73W WMC261886 WR -
18 29 43N 73W WMC261887 WR - 19 29 43N 73W WMC261888 WR - 20 29 43N 73W
WMC261889 WR - 21 29 43N 73W WMC261890 WR - 22 29 43N 73W WMC261891 WR - 23 29
43N 73W WMC261892 WR - 24 29 43N 73W WMC261893 WR - 25 28 43N 73W WMC261894 WR -
26 28 43N 73W WMC261895 WR - 27 28 43N 73W WMC261896 WR - 28 28 43N 73W
WMC261897 WR - 29 28 43N 73W WMC261898 WR - 30 28 43N 73W WMC261899 WR - 31 28
43N 73W WMC261900 WR - 32 28 43N 73W WMC261901 WR - 33 28 43N 73W WMC261902 WR -
34 28 43N 73W WMC261903 WR - 35 28 43N 73W WMC261904 WR - 36 28 43N 73W
WMC261905 WR - 37 28 43N 73W WMC261906 WR - 38 28 43N 73W WMC261907 WR - 39 28
43N 73W


--------------------------------------------------------------------------------


WMC261908 WR - 40 28 43N 73W WMC261909 WR - 41 28 43N 73W WMC261910 WR - 42 28
43N 73W WMC261911 WR - 43 28, 33 43N 73W WMC261912 WR - 44 28,33 43N 73W
WMC261913 WR - 45 33 43N 73W WMC261914 WR - 46 33 43N 73W WMC261915 WR - 47 33
43N 73W WMC261916 WR - 48 33 43N 73W WMC261917 WR - 49 33 43N 73W WMC261918 WR -
50 33 43N 73W WMC261919 WR - 51 33 43N 73W WMC261920 WR - 52 33 43N 73W
WMC261921 WR - 53 33 43N 73W WMC261922 WR - 54 33, 34 43N 73W WMC261923 WR - 55
33 43N 73W WMC261924 WR - 56 33, 34 43N 73W WMC261925 WR - 57 33 43N 73W
WMC261926 WR - 58 33, 34 43N 73W WMC261927 WR - 59 33 43N 73W WMC261928 WR - 60
33, 34 43N 73W WMC261929 WR - 61 33 43N 73W WMC261930 WR - 62 33, 34 43N 73W
WMC261931 WR - 63 27 43N 73W WMC261932 WR - 64 27 43N 73W WMC261933 WR - 65 27
43N 73W WMC261934 WR - 66 27 43N 73W WMC261935 WR - 67 27 43N 73W WMC261936 WR -
68 27 43N 73W WMC261937 WR - 69 27 43N 73W WMC261938 WR - 70 27 43N 73W
WMC261939 WR - 71 27 43N 73W WMC261940 WR - 72 27 43N 73W WMC261941 WR - 73 27
43N 73W WMC261942 WR - 74 27 43N 73W WMC261943 WR - 75 27 43N 73W WMC261944 WR -
76 27 43N 73W WMC261945 WR - 77 27 43N 73W WMC261946 WR - 78 27 43N 73W
WMC261947 WR - 79 27 43N 73W WMC261948 WR - 80 27 43N 73W WMC272862 SC 1 27, 37
43N 73W WMC272863 SC 2 28, 34 43N 73W WMC272864 SC 3 34 43N 73W WMC272865 SC 4
34 43N 73W WMC272866 SC 5 34 43N 73W WMC272867 SC 6 34 43N 73W


--------------------------------------------------------------------------------


WMC272868 SC 7 34 43N 73W WMC272869 SC 8 34 43N 73W WMC272870 SC 9 34 43N 73W
WMC272871 SC 10 34 43N 73W WMC272872 SC 11 34 43N 73W WMC272873 SC 12 34 43N 73W
WMC272874 SC 13 34 43N 73W WMC272875 SC 14 34 43N 73W WMC272876 SC 15 34 43N 73W
WMC272877 SC 16 34 43N 73W WMC272880 SC 19 28, 34 43N 73W WMC272881 SC 20 34, 35
43N 73W WMC272882 SC 21 34 43N 73W WMC272883 SC 22 34, 35 43N 73W WMC272884 SC
23 34 43N 73W WMC272885 SC 24 34, 35 43N 73W WMC272886 SC 25 34 43N 73W
WMC272887 SC 26 34, 35 43N 73W WMC272888 SC 27 34 43N 73W WMC272889 SC 28 34, 35
43N 73W WMC272890 SC 29 34 43N 73W WMC272891 SC 30 34, 35 43N 73W WMC272892 SC
31 34 43N 73W WMC272893 SC 32 34, 35 43N 73W WMC272894 SC 33 34 43N 73W
WMC272895 SC 34 34, 35 43N 73W WMC272898 SC 37 26 43N 73W WMC272899 SC 38 35 43N
73W WMC272900 SC 39 35 43N 73W WMC272901 SC 40 35 43N 73W WMC272902 SC 41 35 43N
73W WMC272903 SC 42 35 43N 73W WMC272904 SC 43 35 43N 73W WMC272905 SC 44 35 43N
73W


--------------------------------------------------------------------------------


EXHIBIT C TO PURCHASE AGREEMENT DATED OCTOBER 10, 2007   BILL OF SALE

                   Power Resources, Inc., a Wyoming corporation, whose address
is 141 Union Blvd, Suite 330, Lakewood, Colorado 80228 (“Seller”), in
consideration of Ten Dollars ($10.00) and other good and valuable consideration
paid by American Uranium Corporation, a Nevada corporation, whose address is 600
17th Street, Suite 2800 South, Denver, Colorado 80202 (“Purchaser”), the receipt
and sufficiency of which are hereby acknowledged, does hereby grant, sell,
transfer and deliver to Purchaser that certain Geologic Data more particularly
described in Exhibit A attached hereto and made a part hereof.

                   THE GEOLOGIC DATA IS SOLD “AS IS” AND SELLER EXPRESSLY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, WITH RESPECT TO THE GEOLOGIC DATA, INCLUDING, BUT NOT LIMITED TO, THE
ACCURACY, RELIABILITY, QUALITY OR COMPLETENESS OF THE GEOLOGIC DATA, ITS FITNESS
OR SUITABILITY FOR ANY PARTICULAR PURPOSE OR USE, THE PRESENCE OR ABSENCE OF
COMMERCIAL QUANTITIES OF URANIUM IN ANY PROPERTIES OWNED OR TO BE ACQUIRED BY
PURCHASER, OR THE PAST, PRESENT OR FUTURE VALUE OF THE GEOLOGIC DATA. PURCHASER
AGREES THAT IT SHALL RELY ON THE GEOLOGIC DATA AT ITS SOLE RISK.

                   IN WITNESS WHEREOF, Seller and Purchaser have executed this
Bill of Sale this ___ day of _________, 2007.

Power Resources, Inc. American Uranium Corporation     By:
___________________________ By: _____________________     Name:
_________________________ Name: ___________________     Title:
__________________________ Title: ____________________


--------------------------------------------------------------------------------


Exhibit A To Bill of Sale Dated _________, 2007

The Purchased Geologic Data consists of an electronic data base of approximately
1,100 drill logs; paper copies of the logs; reduced logs; lithologies; and
digitized drill hole maps; and miscelanious geologic and environmental data. The
data pertains to the following lands:

T43N, R73W 6th P. M. Campbell County, Wyoming

Section 27: W/2
Section 28: W/2
Section 29: S/2
Section 30: E/2SE/4
Section 33: N/2
Section 34: All
Section 35: W/2

--------------------------------------------------------------------------------